DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Upon further review and consideration, the Examiner withdraws the previous restriction requirement. As a result, a full examination of claims 1-16 is provided in the Office Action below. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the gaseous exchange portal, the soft-shelled bladder, the hard-shelled container, and the double bag container must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show: 
The gaseous exchange portal (note: it is unclear to the Examiner if the gaseous exchange portal is the same as the breather patch) 
The soft-shelled bladder 
The hard-shelled container (note: it is unclear to the Examiner if the hard-shelled container is the same as the external container of system 800)
The plurality of organisms (note: it is unclear if the plurality of organisms is the same as the mycelia mass)
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 3-8: Claim 3 recites the limitation, “a plurality of plumbing parts”. However, claims 5-8 recite for the system to further include elements such as an intake chamber, an outflow nozzle, drain vent fitting, filter, pump housing, atrium grate, ect. AS currently drafted, it is unclear whether these elements are part of “the plurality of plumbing parts” or if they are new elements in addition to the plumbing parts. If it is the former, then mention must be made that the plurality of plumbing parts includes an intake chamber, an outflow nozzle, drain vent fitting, atrium grate, ect. Claims 4 is indefinite because it depends on indefinite claim 3. 

Claim 9 recites the “a soft-shelled bladder” (ln 3), “a hard-shelled container” (ln 4), and “one gaseous interchange portal” (ln 5) which are not shown in the drawings. As a result, it is unclear what is required of these structures. Further, the terms “soft” (ln 3) and “hard” (ln 4) in claim 9 is a relative term which renders the claim indefinite. The terms “soft” and “hard” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the 
Claims 10 and 11 are indefinite because they depend on indefinite claim 9. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 is are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Boston (US 2009/0277076 A1).
Regarding claim 1, Boston discloses an insect-controlling water movement system (device for elimination of mosquitoes and flying pests; abstract), the system comprising: an underwater insect attractant device (attractants to lure insects into the breeding area; as described in para 0018-0019, 0022) for generating carbon dioxide in a water extermination zone (para 0018-0019), wherein the underwater insect attractant device lures insects to cultivate future insect generations in the water extermination zone for pre-terrestrial, insect stages .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Boston (US 2009/0277076 A1). 
Regarding claim 13, Boston discloses a method of eradicating insect populations (abstract), the method comprising the steps of: forming a water extermination zone in an area that stores a volume of water (upper portion of the unit includes the breeding area for insects; para 0016); introducing carbon dioxide to the water extermination zone to attract insects that lay eggs in water to the water extermination zone thereby luring said insects to use the water extermination zone to reproduce insect progeny (a variety of commonly used attractants can be used with the present invention to lure insects into the breeding area including carbon dioxide; para 0018); pumping the volume of water containing the insect progeny through at least one filter of a water pumping device (para 0024, 0028-0029); and controlling said insect populations by trapping and drowning the insect progeny (para 0009, 0010, 0024).

Claims 2, 9-12, and 15-16 are rejected, as best understood, under 35 U.S.C. 103 as being unpatentable over Boston (US 2009/0277076 A1) in view of Babcock et al. (US Pub No 2015/0373920).
Regarding claim 2, Boston discloses the system according to claim 1 as previously discussed. Boston does not explicitly disclose wherein the underwater insect attractant device contains mycelia. However, Babcock et al. discloses a device for generating carbon dioxide (same field of endeavor) and teaches wherein the device contains mycelia (a bag containing mycelial mass; para 0027). Therefore, it would have been obvious to one of ordinary skill in the art to modify the system of Boston with the mycelia teaching of Babcock for the purpose of 
Regarding claim 9, Boston discloses the system according to claim 1 as previously discussed. Boston further discloses a hard-shelled container (para 0016, 0021; Fig 1). Boston does not explicitly disclose a soft-shelled bladder configured to hold a mass of organisms and food; and a minimum of one gaseous interchange portal between a body of water and the mass of organisms and food, the gaseous interchange portal permitting movement of gases and preventing water from reaching the mass of organisms and food. However, Babcock discloses a device for generating carbon dioxide (same field of endeavor) and discloses a soft-shelled bladder configured to hold a mass of organisms and food (bag with mycelial mass; para 0027); and a minimum of one gaseous interchange portal between a body of water and the mass of organisms and food (Fig 1), the gaseous interchange portal permitting movement of gases and preventing water from reaching the mass of organisms and food (para 0074-0075). Therefore, it would have been obvious to one of ordinary skill in the art to modify the system of Boston with the soft-shelled bladder teaching of Babcock for the purpose of producing more carbon dioxide to attract insects in an environmentally friendly way that does not require additional, artificial energy inputs (para 0016). 
Regarding claim 10, Boston in view of Babcock discloses the system according to claim 9 as previously discussed. Babcock further discloses a device for generating carbon dioxide (same field of endeavor) and discloses wherein the gaseous interchange portal occurs in the soft-shelled bladder (para 0074-0075), wherein the hard-shelled container has at least one hole to allow the movement of water and air between the soft-shelled bladder and the body of water (para 0074-0075). 
Regarding claim 11, Boston in view of Babcock discloses the system according to claim 9 as previously discussed. Boston discloses an underwater insect attractant (para 0022). Boston discloses the claimed invention except for at least a portion of the underwater insect attractant device is secured below the surface of the water. However, it would have been obvious to one of ordinary skill in the art at to secure the attractant device below the surface of the water, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japiske, 86 USPQ 70. This would be done to attract insects to lay eggs within the body of water (Boston para 0010). 
Regarding claim 12, Boston discloses the system according to claim 1 as previously discussed. Boston discloses an underwater insect attractant device (para 0022) is installed in an underwater environment to generate carbon dioxide within the water extermination zone, thereby attracting insects to lay their eggs therein (para 0022). 
Boston does not explicitly disclose the remaining limitations of the claim. However, Babcock discloses wherein the underwater insect attractant device is comprised of: a double-bag container sealed by one or more seals (para 0074-0075); a plurality of organisms disposed within the double-bag container (para 0074-0075); a food substrate to feed the organisms disposed in the double-bag container (para 0074-0075); a breather patch located on each bag of the double-bag container, the breather patch having sufficient filtering capabilities to allow carbon dioxide molecules to leave the double-bag container and oxygen molecules to enter the double bag container (para 0074-0075). Therefore, it would have been obvious to one of ordinary skill in the art to modify the system of Boston with the soft-shelled bladder teaching of Babcock for the purpose of producing more carbon dioxide to attract insects in an environmentally friendly way that does not require additional, artificial energy inputs (para 0016).
Regarding claim 15, Boston in view of Babcock discloses the system according to claim 13 as previously discussed. Boston does not explicitly disclose the wherein the CO2 generation is produced via an underwater insect attractant device comprised of a container holding mycelia. However, Babcock discloses wherein the CO2 generation is produced via an underwater insect attractant device comprised of a container holding mycelia (para 0074-0075). Therefore, it would have been obvious to one of ordinary skill in the art to modify the system of Boston with the mycelia teaching of Babcock for the purpose of producing more carbon dioxide to attract insects in an environmentally friendly way that does not require additional, artificial energy inputs (para 0016).  
Regarding claim 16, Boston discloses an insect-population control system (device for elimination of mosquitoes and flying pests; abstract) comprising: a water pump (para 0010), para 0028-0029) and one or more underwater insect attractant devices configured to release carbon dioxide (para 0016) wherein the water pump is further configured to periodically direct water to flow from the water extermination zone through at least one offspring-trap filter (para 0010, 0028-29). Boston does not explicitly disclose the carbon dioxide is generated by a contained organism into a body of water. However, Babcock discloses an underwater insect attractant device configured to release carbon dioxide generated by a contained organism into a body of water (para 0074-0075) thereby creating a water extermination zone attractive to offspring-producing insects. Therefore, it would have been obvious to one of ordinary skill in the art to modify the system of Boston with the soft-shelled bladder teaching of Babcock for the purpose of producing more CO2 to attract insects in an environmentally friendly way that does not require additional, artificial energy inputs (para 0016).  

Claims 3, 5-6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Boston (US 2009/0277076 A1) as applied to claim 1 above, and further in view of Wu (US Patent No 8,297,952), Gates (US Patent No 6,179,218 B1), and Worton (US Patent No 5,620,314). 
Regarding claim 3, Boston discloses the system according to claim 1 as previously discussed. Boston discloses a water pump device (Fig 1). Boston does not explicitly disclose the remaining limitations of the claim. However, Wu discloses a water pump device (Figs 1-5) having a plurality of plumbing parts (11, 12, 13) coupled thereto for directing the flow of water as desired. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Boston with the amphibious pumping device of Wu. This would be done so that the pump could be operated in both water and land, thereby enhancing the versatility (col 2, ln 34-37).  
Wu does not disclose the pump is a portable solar powered pump, wherein the water pumping device is configured to operate during daylight and shut down at dusk, thereby preventing mosquitoes from detecting the water pump at night.  However, Gates discloses a portable solar powered pump (Figs 1-6). Therefore, it would have been obvious to use solar power to power the pump as suggested and taught by Gates. This would be done since no batteries or external power supplies would be necessary to run the pump, simplifying the overall design.  
The combination does not disclose wherein a configuration of the plumbing parts provides a water-tight interference fit, whereby the water-tight interference fit is press or friction fit. However, Worton discloses wherein a configuration of the plumbing parts provides a water-tight interference fit (element 14 is press fit onto pump; col 5, ln 44-46), whereby the water-tight interference fit is press or friction fit. Therefore, it would have been obvious for one of ordinary skill in the art to modify the invention of Wu with the press fit parts as suggested 
Regarding claim 5, the combination discloses the system according to claim 3 as previously discussed. Wu further discloses wherein the portable solar-powered pump further includes an intake chamber (chamber at the base 12 above 121), an outflow nozzle (211), and said plumbing parts (11, 12, 13) are configured to be manually coupled and uncoupled to the portable solar-powered pump without the need of tools (Fig 4; threaded connections could be connected and unconnected manually).  
Regarding claim 6, the combination discloses the system according to claim 5 as previously discussed. Wu further discloses a drain vent fitting (11) having at least one intake end and one coupling end (Fig 2), wherein the coupling end is coupled to the intake chamber (12).
Regarding claim 8, the combination discloses the system according to claim 5 as previously discussed. Wu further discloses wherein the intake chamber having a larger diameter than the diameter of the outflow nozzle (Fig 5), and the intake chamber further having a diameter being substantially equal to the diameter of the pump housing (Fig 5). 
Regarding claim 14, Boston discloses the method according to claim 13 as previously discussed. Boston does not explicitly disclose the remaining limitations of the claim. However, Wu discloses wherein the volume of water is stagnant (amphibious pump which can be used on land or in stagnant water). Wu discloses wherein the water pumping device is a pumping assembly (Fig 1-5) having a plurality of plumbing parts (11, 12, 13) coupled thereto for directing water flow as desired. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Boston with the amphibious pumping device of Wu. This would be done so that the pump could be operated in both water and land, thereby enhancing the versatility (col 2, ln 34-37). 

The combination does not disclose wherein a configuration of the plumbing parts provides a water-tight interference fit, whereby the water-tight interference fit is press or friction fit. However, Worton discloses wherein a configuration of the plumbing parts provides a water-tight interference fit (element 14 is press fit onto pump; col 5, ln 44-46), whereby the water-tight interference fit is press or friction fit. Therefore, it would have been obvious for one of ordinary skill in the art to modify the invention of Wu with the press fit parts as suggested and taught by Worton. This would be done so the pump could be collapsed down into a smaller shape, allowing for easier storage and transport of the pump. 
Further, the combination does not explicitly disclose a kit assembly. However, in view of the structure disclosed, it would have been obvious to one having ordinary skill in the art at the time the invention was made to break the components down and assemble them into kit form.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Boston (US 2009/0277076 A1) in view of Wu (US Patent No 8,297,952), Gates (US Patent No 6,179,218 B1), and Worton (US Patent No 5,620,314), as applied to claim 3 above, and further in view of Bennett (US 2014/0098525 A1) and He (US Patent No 8,056,284 B2). 
Regarding claim 4, the combination discloses the system according to claim 3 as previously discussed. Gates further discloses the solar-powered pump (Fig 1-6) is further 
The combination does not explicitly disclose the solar panel connector is an MC4 connector or that the solar panel is a monocrystalline solar panel. However, Bennett discloses a portable powering device which possesses a MC4 connector (420a/b) as a commonly used way for the solar panels to connect and direct power into a battery (para 0034) which can allow for easy plugging/unplugging between the solar panel and battery should a replacement be necessary. Therefore, it would have been obvious to one of ordinary skill in the art to use a connector as taught by Bennett to allow for easier replacement of solar panel/battery elements. 
Further, He discloses a solar panel pumping system that is a monocrystalline solar panel (col 2, ln 53-56) which exhibit the highest efficiencies of converting solar energy into electrical energy. Therefore, it would have been obvious to one of ordinary skill in the art to include a monocrystalline solar panel as taught by He to improve energy efficiency. 

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but may be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if rewritten to rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, either alone or in combination, does not disclose at least one filter enclosed within the coupling of the at least one atrium grate and the at least one intake end. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The following cited prior art shows plumbing assemblies with features similar to the claimed water movement system: Martin et al. (US-10309394), Petersen et al. (US-20100303654-A1), Parker (US-9011095-B2), Patel (US-20030091440-A1), Evingham (US-20110247970-A1), Irving (US-20120148427-A1), Kovacs (US-20120151821-A1), Bartl (US-20140322051-A1), Gell III (US-20140341752-A1), Hasslen (US-4966534-A), Lacy (US-6174146-B1), Rudy (US-6189811-B1), and Prokopchuk (U S-7648629-B2).
The following cited prior art shows devices for cultivating fungi spawn, similar to the mycelia of the instant application: Babcock (US Pub No 2015/0250103), Green (US 4,063,383), Allen (US 3,673,733), Geimer et al. (US 4,639,422), Kidder (US 5,230,430), and Davidson (US 6,748,696).
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA E GRABER whose telephone number is (571)272-4640. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 



/MARIA E GRABER/Examiner, Art Unit 3644                                                                                                                                                                                                        

/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644